Case 3:17-cv-00093-MAB Document 231 Filed 07/20/21 Page 1 of 4 Page ID #2177




042272/19344/TPD/EAK/AJM

                         U.S. DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

DONNELL GREEN, #M16889,

                       Plaintiff,

v.

KIMBERLY BUTLER, ANTHONY                            Case Number 3:17-cv-00093-MAB
WILLIAMS, NURSE WALTERS, NURSE
MISTY, NURSE SUZANNE, MS.                           Magistrate Judge Mark A. Beatty
MCGLORN, DR. TRAVIS, DR. TROST, DR.
FUENTES, MOLDENHAUR, and
DIRECTOR OF THE ILLINOIS
DEPARTMENT OF CORRECTIONS,

                       Defendants.

RESPONSE TO PLAINTIFF'S MOTION TO ENFORCE SETTLEMENT AGREEMENT

       COMES NOW Defendant, John Trost, M.D., by and through his attorneys, Cassiday

Schade LLP, and for his Response to Plaintiff's Motion to Enforce Settlement Agreement [Doc.

230], states as follows:

       1.      On May 25, 2021, the parties came to a settlement agreement.

       2.      That day, the parties informed the Court that they had come to an agreement and

the Court issued a 60-Day Order [Doc. 228].

       3.      On May 26, 2021, the undersigned provided a draft settlement release to Plaintiff.

       4.      On June 11, 2021, Plaintiff returned the executed settlement release to Defendant.

       5.      On June 24, 2021, Counsel for Plaintiff reached out to the undersigned regarding

the status of the settlement check. The undersigned responded that she would respond when she

had more information. [See Doc. 230, pp. 5-6]

       6.      On June 25, 2021, Counsel for Defendant informed Counsel for Plaintiff that

Coverys Specialty Insurance Company (“Coverys”) was having some technical difficulties with
Case 3:17-cv-00093-MAB Document 231 Filed 07/20/21 Page 2 of 4 Page ID #2178




their payment system. [Id. at pp. 7-8] Counsel for Defendant stated that he would make a call to

get a status update and would get back to Counsel for Plaintiff shortly. [Id.]

        7.      On June 28, 2021, Counsel for Plaintiff reached out to Counsel for Defendant

regarding the status of the settlement check. Counsel for Defendant responded that Coverys was

still having a technical issue.

        8.      On July 6, 2021, Counsel for Plaintiff reached out to Counsel for Defendant

regarding the status of the settlement check. [See Exhibit A] The parties spoke via telephone and

Counsel for Defendant explained that at that time, the technical issue was not yet resolved. That

afternoon, Counsel for Plaintiff filed the instant Motion [Doc. 230].

        9.      On July 20, 2021, Counsel for Defendant reached out to Coverys and was

informed that the technical issue has not yet been resolved, but multiple departments are working

to find a solution. This delay was unexpected and was not intentional in any way.

        10.     Counsel for Defendant has worked with Coverys for several years and this is an

isolated incident which has never happened before. As stated above, Coverys is working

diligently to find a solution and provide Plaintiff with the settlement check in a timely manner.

        11.     Defendant objects to Plaintiff’s request for a Court Order requiring Defendant to

immediately comply with the terms of the Settlement Release.

        12.     As the Court’s 60-Day Order period expires on July 29, 2021 [Doc. 228],

Defendant does not object to postponing entry of judgment to a later date.

        WHEREFORE, Defendant respectfully requests that this Court denies Plaintiff’s request

for a Court Order requiring Defendant to immediately comply with the terms of the Settlement

Release and for such other and further relief as deemed appropriate.




                                                 2
Case 3:17-cv-00093-MAB Document 231 Filed 07/20/21 Page 3 of 4 Page ID #2179




                                   CASSIDAY SCHADE LLP

                                   By: /s/ Alison J. Matusofsky
                                       One of the Attorneys for Defendant, JOHN
                                       TROST, M.D.

Alison J. Matusofsky
MO Bar No. 71064
CASSIDAY SCHADE LLP
100 North Broadway, Suite 1580
St. Louis, MO 63102
(314) 241-1377
(314) 241-1320 (Fax)
amatusofsky@cassiday.com




                                     3
Case 3:17-cv-00093-MAB Document 231 Filed 07/20/21 Page 4 of 4 Page ID #2180




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2021, I electronically filed the foregoing Response to

Plaintiff's Motion to Enforce Settlement Agreement with the Clerk of the Court for the Southern

District of Illinois using the CM/ECF system. The electronic case filing system sent a “Notice of

E-Filing” to the following:

Lorna Geiler
Meyer Capel, A Professional Corporation
306 W. Church St.
Champaign IL 61820
(217) 352-1800
(217) 352-9294 (fax)
lgeiler@meyercapel.com



                                                                        /s/ Alison J. Matusofsky
9911881 AMATUSOF;AMATUSOF




                                               4
